DETAILED ACTION

Status of the Application
	In response filed on October 29, 2021, the Applicant amended claims 1-4, 8-12, and 14-17.  Claims 1-20 are pending and currently under consideration for patentability.

Priority
	The instant application has a filing date of April 3, 2020 and does not claim for the benefit of a prior-filed application.
	
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-20 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“The claims are directed to a blockchain network that includes blockchain peers (service6 provider transports) connected to each other while also being "mobile"…Claim 1 recites steps performed by a transport that is part of a blockchain network including a plurality of service providers.”

Examiner respectfully disagrees with Applicant’s first argument. 
	Applicant’s argument is incommensurate with the scope of the claimed invention, and is therefore not persuasive. The claims (with the exception of dependent claims 6, 7, 13, 14, 19, and 20) in no way mention or require a blockchain network or “blockchain peers”, and furthermore do not recite any steps performed by a transport. Limitations from the specification are not to be read into the claims, and the claims are drafted broadly enough and at such a high level of generality that there is no requirement for a blockchain network/ledger to be utilized. Furthermore, the claims require steps to be performed by a “service provider system” (claim 1) and/or a processor (claim 8) or instructions stored on a medium (claim 15). Such steps involve 
With respect to the language of claims 6, 7, 13, 14, 19, and 20, the recited element(s) of "wherein the agreements to perform the service constitute a consensus on a blockchain” (claims 6, 13, and 19) and “executing a smart contract to select the service provider transport from the plurality of service provider transports based on the consensus” (claims 7, 14, and 20) even if they were given weight and were therefore considered to be “additional” elements, would serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments where data and agreements are stored in a blockchain, as opposed to using traditional paper/pen or traditional computerized data storage. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).

Applicant specifically argues that 
2)	“the process detects and provides an in-route service offers to a vehicle based on both time / location of the vehicle while it is travelling along a travel route. Furthermore, the process sends a service provider transport to a meeting point with the transport to provide the service while the transport is in- route to its destination. None of these are capable of being performed in the human mind7  because they require a transport travelling to a meeting point to meet another transport along a travel route and provide service "in-route.”

Examiner respectfully disagrees with Applicant’s second argument. 
	It is not a requirement that steps are capable of being performed in the human mind for them to fall within the “certain methods of organizing human activity” grouping of abstract ideas. The Examiner did not assert that the claims recite an idea that falls within the “mental processes” subject matter grouping of abstract ideas. A claim may require implementation/execution via generic computers and the subject matter may still be found to fall 
	Examiner notes that Applicant’s arguments are again incommensurate with the scope of the claimed invention. The claims do not require a transport traveling to a meeting point and providing service “in-route”. The claims merely require “sending” (e.g., issuing a command) a selected service provider. The actual travelling of the service provider transport and service provisioning are not claimed (i.e., they external to the scope of the claimed invention) and are merely an intended outcome of the “sending” step. The service provider transport is not part of the claimed system.

Applicant specifically argues that 
3)	“As previously noted above, the claims of the present application are directed to a process that enables communication among transports via a blockchain network. In particular, the blockchain network connects service provider transports and service receiving transports . The blockchain network can also identify a service provider transport that is available and able to provide service to a transport while the transport is in route to its destination. In this case, the blockchain network (service system) can send a service provider transport to deliver a service to the transport "in-route." This is a new feature in the art of both blockchain and transports because services can be provided "in-route" and the mechanism by which the transports8  communicate to provide the in-route service is via a blockchain. Thus, Applicant's numerous claim limitations would clearly integrate an alleged abstract idea into a practical application.”

Examiner respectfully disagrees with Applicant’s third argument. 
	Applicant’s argument is incommensurate with the scope of the claimed invention, and is therefore not persuasive. The claims are not directed to a process that enable communication among transports via a blockchain. Use of a blockchain and/or blockchain networks are not required by the claim language.

	Applicant’s arguments, with respect to the rejection of amended claims 1, 8, and 15 under 35 U.S.C. 103 have been considered, but are not persuasive. 
Applicant argues “the combination of Schwietzer and Goei fails to render obvious the features of Claim 1, because the combination fails to describe or suggest, "sending the selected service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination."…the MEC of Goei does nothing more than "track" locations of vehicles and "schedule" deliveries. That being said, the vehicles in Goei are not autonomous. In particular, the food vendor must use his/her mobile app to track the position of the vehicle/driver that service is to be provided to. In contrast, in Claim 1, an autonomous service provider transport can be "sent" to the transport to provide service "in-route". This process does not require vendors to monitor mobile apps. Instead, the autonomous service provider transport can be "sent" by a service provider system in an automated manner without the need for a person to monitor /track movements of others via a mobile application.”
Applicant’s argument is incommensurate with the scope of the claimed invention, and is therefore not persuasive. The claims do not require use of autonomous vehicles or autonomous service provider transports. Furthermore, Applicant appears to imply an unreasonably narrow interpretation of what “sending the selected service provider transport to a meeting point” entails. A broadest reasonable interpretation of “sending the selected service provider transport to a meeting point” encompasses issuing a command or instruction for the selected service provider transport to go to a meeting point (e.g., a command/instruction in some form, such as one viewed on an app by a human driver, to drive to some meeting point). This interpretation is consistent with Applicant’s own disclosure, which suggests sending may involve “provide to the transport a location and time of the service” ([0081]). Neither the claims nor the specification explicitly exclude from their scope use of an application or mobile device at the service provider transport, or use of transports operated by a human.
Regardless, Goei does disclose “sending the selected service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination” (Fig 2 tags 202a & 202b & 202c “driver driving to rendezvous point along his trip route…in range mOperator will turn and drive to rendezvous point” ; [0034] “dispatched…to meet a requesting driver…could continue to travel the original route”, [0038] “rendezvous with the reserving driver along the driver’s planned route…to minimize the time loss…by the need to detour a long distance”, [0039] “dispatched at the appropriate time to rendezvous” – i.e., “sending” it to the meeting point to provide the service, [0051] dispatching,  [0041] “continuously monitors the location of the mOperators…matched to candidate mOperators that could intercept and meet the driver at pre-arranged rendezvous point…booking…within pre-defined parameters”, [0069]).
([0058] “autonomous vehicle control…autonomous, self0driving mStations…will interact with autonomous mABStations to engage with in rendezvous with drivers”). 

	
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on June 5, 2021 and October 23, 2021 have been considered by the examiner.

	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-7 is/are drawn to methods (i.e., a process), claim(s) 8-14 is/are drawn to systems (i.e., a machine/manufacture), and claim(s) 15-20 is/are drawn to non-transitory media (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 8 and 15) recites/describes the following steps; 
detecting a transport within a range of the service provider system while the transport is travelling to a destination. 
sending a service offer to the transport; 
responsive to an acceptance of the service offer, acquiring agreements to perform a service from a plurality of service provider transports; and 
identifying and selecting a service provider transport from the plurality of service provider transports which is available and within the range based on the agreements 
sending the selected service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination 

These steps, under its broadest reasonable interpretation, describe or set-forth sending offers/advertisements for services to vehicles in an area, identifying other people/vehicles that can provide the service upon acceptance and selecting/sending another person/vehicle to provide the service, which amounts to a commercial or legal interactions or agreement in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and/or  managing personal behavior or relationships or interactions between people. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 8 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“by a service provider system” (claim1)
“a system, comprising a processor of a service provider system; and a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to” (claim 8)
“a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method” (claim 15)

The requirement to execute the claimed steps/functions “by a service provider system” (claim1) and/or “a system, comprising a processor of a service provider system; and a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to” (claim 8) and/or “a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method” (claim 15) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited element(s) of "wherein the agreements to perform the service constitute a consensus on a blockchain” (claims 6, 13, and 19) and “executing a smart contract to select the service provider transport from the plurality of service provider transports based on the consensus” (claims 7, 14, and 20) even if they were given weight and were therefore considered to be “additional” elements, would serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments where data and agreements are stored in a blockchain, as opposed to using traditional paper/pen or traditional computerized data storage. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Dependent claims 2-7, 9-14, and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-14, and 16-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions “by a service provider system” (claim1) and/or “a system, comprising a processor of a service provider system; and a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to” (claim 8) and/or “a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method” (claim 15) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the  recited element(s) of "wherein the agreements to perform the service constitute a consensus on a blockchain” (claims 6, 13, and 19) and “executing a smart contract to select the service provider transport from the plurality of service provider transports based on the consensus” (claims 7, 14, and 20) even if they were given weight and were therefore considered to be “additional” elements, would serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments where data and agreements are stored in a blockchain, as opposed to using traditional paper/pen or traditional computerized data storage. These limitations therefore would not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 2-7, 9-14, and 16-20  fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-14, and 16-20  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwietzer et al. (U.S. PG Pub No. 2020/0250720, August 6, 2020 - hereinafter "Schwietzer”) in view of Goei (U.S. PG Pub No. 2019/0351783, November 21, 2019 - hereinafter "Goei”)

With respect to claims 1, 8, and 15, Schwietzer teaches a method, a system, and a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method (Fig 1B), comprising;
a processor of a service provider system;  (Fig 1B & [0086] “travel management platform…using processor, memory…”),
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: (Fig 1B & [0086] “travel management platform…using processor, memory…” & [0092])
detecting, by a service provider system, a transport within a range of the service provider system while the transport is travelling to a destination ([0023] & [0028] “determine the refueling event based on the location information, the route information…determine a location, along the route, at which the refueling event is predicted to be needed…10-mile radios along the route…”…“ identify the plurality of refueling stations…being located proximate to the predicted location…within a threshold driving distance…near a highway exist that is near the predicted location” – therefore the system determines a transport that is and/or will be within a future range (e.g., of one or more refueling stations), [0010] could be currently within range – Examiner notes that prior art reference Goei (relied on below) also discloses this limitation)
sending, by the service provider system, a service offer to the transport; ([0025] “travel management platform can transmit…notification of the refueling event…indication that a refueling event is predicted to be needed…notification can include a request for approval…to initiate the process to identify one or more offers for the refueling event…can include a request to select button” – therefore the system sends a service offer (e.g., offer to identify a service provider to service the vehicle/user) to the transport, [0010] “client device can be a device associated with…the vehicle”)
responsive to an acceptance of the service offer, acquiring agreements to perform a service from a plurality of service providers ([0025]-[0029] “approval, from the user, for the travel management platform to initiate the process to identify one or more offers for the refueling event…can identify a plurality of refueling stations…based on receiving an instructions…to identify the plurality of refueling stations…” & [0033]-[0034] “the refueling station devices can provide respective offers for the refueling event to the travel management platform…” – the system provides the refueling event parameter data (e.g., via blockchain) to receive applicable offers (i.e. “agreements”)  from a plurality of service providers qualified to provide the required service, [0090] “receiving…respective offers…based on the one or more parameters”)
identifying and selecting, by the service provider system, a service provider from the plurality of service providers which is available and within the range based on the agreements ([0035]-[0038] “the travel management platform can automatically select the offer for the refueling event…can further transmit a request for confirmation of the selected offer…user can approve the selection…instead…the user can select an offer from the plurality of offers…add the refueling station as an intermediate destination” – therefore the system either directly or indirectly selects an offer and associated service provider from the plurality of service providers based on the agreements, [0091] “can select an offer”, [0096], – Examiner notes that prior art reference Goei (relied on below) also discloses this limitation)
Although Schwietzer suggests that the refueling stations can be “any other type of commercial location that offers refueling services” ([0014]), Schwietzer does not appear to disclose wherein the refueling stations are “transports” (i.e., mobile vehicles). Schwietzer does not appear to disclose,
a plurality of service provider transports…a service provider transport from the plurality of service provider transports
sending the selected service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination 
However, Goei discloses detecting transport within range of one or more mobile service providers while it is travelling to a destination ([0040] & [0044] & [0050]) to solicit offers from the service providers and identify/select a service provider to perform the service ([0050] & [0060]-[0062] & [0067] & [0069]). Goei further discloses
a plurality of service provider transports…a service provider transport from the plurality of service provider transports (Fig 2 tags 202a & 202b & 202c; [0037] “mobile stations…vehicles or transportable platforms…equipped with charges”, [0041] “continuously monitores the location of the mOperators…matched to candidate mOperators that could intercept and meet the driver at pre-arranged rendezvous point…booking…within pre-defined parameters”, [0069])
sending the selected service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination  (Fig 2 tags 202a & 202b & 202c “driver driving to rendezvous point along his trip route…in range mOperator will turn and drive to rendezvous point” ; [0034] “dispatched…to meet a requesting driver…could continue to travel the original route”, [0038] “rendezvous with the reserving driver along the driver’s planned route…to minimize the time loss…by the need to detour a long distance”, [0039] “dispatched at the appropriate time to rendezvous” – i.e., “sending” it to the meeting point to provide the service, [0051] dispatching,  [0041] “continuously monitors the location of the mOperators…matched to candidate mOperators that could intercept and meet the driver at pre-arranged rendezvous point…booking…within pre-defined parameters”, [0069]).
Goei suggests it is advantageous to include a plurality of service provider transports and selecting a service provider transport from the plurality of service provider transports, and sending the selected service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination, because doing so can enable a user to refuel their vehicle (and/or receive some other service such as receiving food) along a route where fixed stations may be scare or very far off route and because doing so can provide additional revenue opportunities for service providers ([0053], [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and medium of Schwietzer to include a plurality of service provider transports and selecting a service provider transport from the plurality of service provider transports, and sending the selected service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination, as taught by Goei, because doing so can enable a user to refuel their vehicle (and/or receive some other service such as receiving food) along a route where fixed stations may be scare or very far off route and because doing so can provide additional revenue opportunities for service providers.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a plurality of service provider transports and selecting a service provider transport from the plurality of service provider transports, and sending the selected service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination, as taught by Goei, in the method, system, and medium of Schwietzer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 

With respect to claims 2, 9, and 16, Schwietzer teaches the method of claim 1, the system of claim 8, and the medium of claim 15;
comprising instructing the selected service provider transport to provide the service to the transport according to the service offer ([0038]-[0039] “can receive an indication of an acceptance of the offer…can generate a smart contract, between the user and the refueling station…store the smart contract in the distributed ledger…can identify various aspects of the refueling event…” & [0054] “can include a price per unit of fuel that was negotiated for the refueling event” & [0063] “can transmit the information associated with the offer to the…refueling station device” – creating the contract (which is sent to the provider) amounts to an instruction to the service provider to provide the service to the transport according to the offer – Examiner notes that service provider transport has already been taught per the combination of references as explained above and that Goei  also discloses this limitation)

Examiner notes that Goei also discloses this limitation ([0102] & Fig 2 tag 202a & [0039] & [0051])

With respect to claims 3, 10, and 17, Schwietzer and Goei teach the method of claim 1, the system of claim 8, and the medium of claim 15. Although Schwietzer suggests proximity may be used to select an offer/service provider”, Schwietzer does not appear to explicitly disclose,
selecting a service provider transport that is closest to the transport
However, Goei further discloses
selecting a service provider transport that is closest to the transport ([0069] “determine the charging unit that is closest to the vehicle using the charger locator controller”, [0092])
([0069], [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and medium of Schwietzer to include selecting the service provider transport that is closest to the transport, as taught by Goei, because doing so can ensure the service provider transport can reach the transport quickly and efficiently.
Furthermore, as in Goei, it was within the capabilities of one of ordinary skill in the art to modify the method, system, and medium of Schwietzer to include selecting the service provider transport that is closest to the transport, as taught by Goei. Furthermore, as in Goei, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would ensure the service provider transport can reach the transport quickly and efficiently, as is needed in Schwietzer.

With respect to claims 4, 11, and 18, Schwietzer teaches the method of claim 3, the system of claim 10, and the medium of claim 17;
wherein the sending comprises providing a location of the service to the transport ([0038]-[0040] “can add the refueling station as an intermediate destination along the route…to navigate to the refueling station associated with the offer”, [0054] “information associated with the refueling event can include information identifying that the refueling station…has been added to the route…name of the refueling station…address of the refueling station” – therefore the system provides at least a location of the service to the transport)
Schwietzer does not appear to explicitly disclose,
providing a time of the service to the transport
However, Goei further discloses
providing a time of the service to the transport ([0067] “requested time or projected time based upon the travel plan…an appointment…is made…and the driver is notified” & [0070] “appointment database…indicates a chargin unit and times that the chargin unit is presently scheduled to be charging a particular vehicle…receives and stored a user selection”, [0108]-[0109] “user may be prompted along the way with reservation time alerts…when a user stops at an appointed time at an appointed charging unit location”, [0092]-[0094], [0051] “to rendezvous at the same anticipated time…with the driver”)
Goei suggests it is advantageous to include providing a time of the service to the transport, because doing so can ensure the vehicle arrives at the location according to the agreed upon offer/schedule ([0069], [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and medium of Schwietzer to include providing a time of the service to the transport, as taught by Goei, because doing so can ensure the vehicle arrives at the location according to the agreed upon offer/schedule.
Furthermore, as in Goei, it was within the capabilities of one of ordinary skill in the art to modify the method, system, and medium of Schwietzer to include providing a time of the service to the transport, as taught by Goei. Furthermore, as in Goei, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would ensure the vehicle arrives at the location according to the agreed upon offer/schedule.


With respect to claims 5 and 12, Schwietzer teaches the method of claim 1, and the system of claim 8;
comprising, responsive to the acceptance of the service offer, recording a service transaction ([0036] & [0038]-[0040] & [0049] & [0095]-[0096] a variety of these described processes (e.g., transmitting a notification of the service details/selection or adding information to the blockchain responsive to the selected/accepted offer) constitute “recording a service transaction”)
Examiner notes Goei also discloses this limitation at [0070] & [0092]-[0094] & [0096] & [0106]-[0107].

With respect to claims 6, 13, and 19, Schwietzer teaches the method of claim 1, the system of claim 8, and the medium of claim 15;
wherein the agreements to perform the service constitute a consensus on a blockchain ([0032]-[0033] “can provide the one or more parameters to the plurality of refueling stations by storing…in a distributed ledger…refueling station devices can provide respective offers…by storing…in the distributed ledger...can automatically generate an offer for the refueling event…” & [0039] “can generate a smart contract, between the user and the refueling station…store the smart contract in the distributed ledger…can identify various aspects of the refueling event…” & [0055] “obtaining the offers…orchestrating the process via a distributed ledger or blockchain” – the offers and smart contracts to perform the service are written to the blockchain and therefore inherently constitute a consensus on the blockchain)

Examiner notes that prior art reference Pratz (cited at the end of this action and not relied upon) also discloses smart contracts representing  vehicle servicing offers that are added to a blockchain via a consensus protocol and whose execution may triggered based upon vehicle sensor data ([0028]-[0030] & [0034] & [0037] & [0040] & [0057]).



With respect to claims 7, 14, and 20, Schwietzer teaches the method of claim 6, the system of claim 13, and the medium of claim 19;
comprising executing a smart contract to select the service provider transport from the plurality of service provider transports based on the consensus ([0032]-[0033] “can provide the one or more parameters to the plurality of refueling stations by storing…in a distributed ledger…refueling station devices can provide respective offers…by storing…in the distributed ledger...can automatically generate an offer for the refueling event…” &  [0039] “can generate a smart contract, between the user and the refueling station…store the smart contract in the distributed ledger…can identify various aspects of the refueling event…” – therefore the system executes a smart contract to select the service provider transport from the plurality of service provider transports based on the consensus)

Examiner notes that prior art reference Pratz (cited at the end of this action and not relied upon) also discloses smart contracts representing  vehicle servicing offers that are added to a blockchain via a consensus protocol and whose execution may triggered based upon vehicle sensor data ([0028]-[0030] & [0034] & [0037] & [0040] & [0057]).


	
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Pratz et al. (U.S. PG Pub No. 2020/0058176, February 20, 2020) teaches smart contracts representing  vehicle servicing offers that are added to a blockchain via a consensus protocol and whose execution may triggered based upon vehicle sensor data ([0028]-[0030] & [0034] & [0037] & [0040] & [0057])

Starns (U.S. PG Pub No. 2019/0204097, July 4, 2019) teaches determining if vehicle servicing is required based on sensor info and identifies mobile servicing vehicles within range of the vehicle and receives offers from the servicing vehicles and selects one and creates a meet-up location and time.

Bader (U.S. PG Pub No. 2021/0049551, February 18, 2021) teaches detecting a vehicles location and sending them an offer is they would like food delivered to their vehicles and then identifying a plurality of restaurants that can service this food request and then sending the user a plurality of mobile food vendor options and then selecting a mobile food vendor and then instructing a mobile food delivery vehicle to a location and time to deliver the food to the user’s vehicle.

Horn et al. (U.S. PG Pub No. 2017/0220998, August 3, 2017) teaches smart contracts within blockchain used to match a vehicular service requirement with service providers based on the parameters of the request, including location/proximity ([0120]-[0121])

Narayanaswami (U.S. PG Pub No. 2020/0200824, June 25, 2020) teaches smart contracts within blockchain network which includes charging stations and triggering execution of a smart contract based on sensor data and battery events

Hanen  (U.S. PG Pub No. 2003/0125963, July 3, 2003) teaches detecting a vehicles location and sending them an offer is they would like food delivered to their vehicles and then identifying a plurality of restaurants that can service this food request and then sending the user a plurality of mobile food vendor options and then selecting a mobile food vendor and then instructing a mobile food delivery vehicle to a location and time to deliver the food to the user’s vehicle

Conclusion

No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621